UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8139


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL WATLINGTON, a/k/a Gator Slim,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:05-cr-00004-F-1)


Submitted:   June 1, 2010                     Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Watlington, Appellant Pro Se. Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel Watlington appeals the district court=s order

denying his motion for disqualification of the district court

judge who presided over his criminal trial from presiding over

the   28   U.S.C.A.    § 2255    (West       Supp.   2009)    motion   Watlington

planned to file.        The district court denied the motion on the

merits.     Because Watlington had not yet filed his § 2255 motion,

however, the disqualification motion was premature.                        Industry

Network Sys., Inc. v. Armstrong World Indus., Inc., 54 F.3d 150,

156 (3d Cir. 1995).          We therefore affirm as modified to reflect

that the dismissal is without prejudice because the motion was

not ripe for review.         We dispense with oral argument because the

facts   and    legal   contentions    are      adequately      presented    in   the

materials     before   the    court   and      argument      would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                         2